Citation Nr: 1522943	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-30 248  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The Veteran served on active duty from September 1983 to September 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  


FINDING OF FACT

The Veteran's service-connected disabilities, consisting of degenerative joint and disc disease of the lumbosacral spine, with strain and myositis (evaluated as 40 percent disabling), degenerative joint disease of the left knee (evaluated as 10 percent disabling, and degenerative joint disease of the right knee, status post medial meniscectomy (evaluated as 10 percent disabling), when taken in conjunction with his education and occupational experience, are insufficient to preclude his participation in all forms of substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based upon individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in October 2011 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports, as well as various records of the Social Security Administration (SSA).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Total Disability Rating Based on Individual Unemployability

The Veteran in this case seeks entitlement to a total disability rating based upon individual unemployability.  In pertinent part, it is contended that the Veteran's service-connected disabilities, in and of themselves, when taken in conjunction with his education and occupational experience, are sufficient to preclude his participation in all forms of substantially gainful employment.  

Pursuant to applicable law and regulation, a total disability rating based on individual unemployability due to service-connected disability may be assigned where the schedular rating is less than total when the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to a Veteran's level of education, special training, and previous work experience.  However, consideration may not be given to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

In order to warrant the assignment of a total rating for compensation purposes, the evidence must show:  (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and that there is one disability ratable at 60 percent or more, or if there is more than one service-connected disability, at least one disability ratable at 40 percent or more with a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a) (2014).  

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  As noted above, consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); see also VanHoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or sustain employment.  The ultimate question is where the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See VanHoose, 4 Vet. App. at 363.  In discussing the criteria for unemployability, the United States Court of Appeals for Veterans claims (Court) has indicated that, in essence, the unemployability question, that is, a Veteran's ability or inability to engage in substantially gainful activity, has to be viewed in a practical manner, and that the thrust is whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 83 (1991).  Marginal employment is not to be considered substantially gainful employment, and generally shall be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. 4.16(a) (2014); see also Faust v. West, 13 Vet. App. 342 (2000).  

In the case at hand, a review of the record discloses the Veteran has, apparently, completed one year of college.  Reportedly, the Veteran has had occupational experience as a driver, and last worked in March 2011.  

Service connection is currently in effect for degenerative joint and disc disease of the lumbosacral spine, with strain and myositis, evaluated as 40 percent disabling; degenerative joint disease of the left knee, evaluated as 10 percent disabling; and degenerative joint disease of the right knee, status post medial meniscectomy, evaluated as 10 percent disabling.  The combined evaluation in effect for the Veteran's various service-connected disabilities is currently 50 percent.  

In the case at hand, it is clear that the Veteran does not, in fact, meet the schedular requirements for the award of a total disability rating based upon individual unemployability.  Nonetheless, the Veteran may qualify for an award of that benefit if it is shown that his service-connected disabilities, when taken in conjunction with his education and occupational experience, are sufficient to preclude as participation in any form of substantially gainful employment.  See 38 C.F.R. § 4.16 (2014).  

In that regard, records of the Social Security Administration covering the period from September 2009 to March 2011 are significant for complaints of pain in multiple joints, including the hands, shoulders, hips, knees, feet, and back.  Diagnoses noted included generalized osteoarthritis of multiple sites, with severe involvement of the cervical and lumbosacral spine, hips, and knees; severe disc bulging at the level of the fourth lumbar vertebra and first sacral segment, with compression of the dural sac and stenosis with accompanying neuroforaminal narrowing and radiculopathies; severe cervical and lumbar myositis; and arterial hypertension.  

In a Social Security Disability Determination dated in June 2011, it was noted that the Veteran suffered from disorders of the back, as well as osteoarthrosis with other allied disorders.  

At the time of a subsequent VA spine examination in November 2011, it was noted that the Veteran suffered from lumbar degenerative disc disease, as well as lumbar strain and myositis.  Further noted was that the Veteran was requesting unemployability benefits due to his service-connected conditions.  Current complaints consisted of constant low back pain, which the Veteran described as a "pressure and stabbing-like pain sensation" without radiation.  According to the examiner, the Veteran was currently using medication "with good results."  

On physical examination, range of motion measurements showed forward flexion to 30 degrees, with extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 20 degrees.  Following repetitive use testing, forward flexion was to 20 degrees, with extension to five degrees, and right and left lateral rotation to 15 degrees.  

Muscle strength testing showed normal strength for both hips, both knees, both ankles, and both great toes.  Moreover, at the time of examination, there was no evidence of any muscle atrophy.  Deep tendon reflexes were within normal limits for both the knees and ankles, and sensory examination was essentially within normal limits.  Tests of straight leg raising were negative for each lower extremity, and the Veteran had no evidence of any radicular pain or other signs or symptoms of radiculopathy.  While the Veteran did show evidence of intervertebral disc syndrome of the thoracolumbar spine, the total duration of all incapacitating episodes attributable to that pathology over the past 12 months was described as at least two weeks, but less than four weeks.  Significantly, in the opinion of the examiner, while the Veteran's thoracolumbar spine condition did impact his ability to work, he did not currently meet the criteria for unemployability attributable to service-connected disability.  This was particularly the case given the fact that the Veteran was able to obtain and secure a sedentary type of employment, with light duty precautions.  

At the time of a VA knee/leg examination, likewise conducted in November 2011, the Veteran received diagnoses of right and left knee osteoarthritis.  Noted at the time was that the Veteran, who was service connected for the aforementioned right and left knee disabilities, was requesting unemployability due to his service-connected disabilities.  At the time of examination, the Veteran complained of constant bilateral knee pain which became worse during cold weather and on rainy days.  However, the Veteran denied any giving way.  According to the examiner, the Veteran was currently utilizing medication "with good results."  

On physical examination, range of motion measurements showed right knee flexion to 140 or more degrees, with extension to zero degrees, and no evidence of painful motion.  Left knee flexion was similarly to 140 or more degrees, with extension to zero degrees, and no objective evidence of painful motion.  Following repetitive use testing, flexion of the right knee was to 135 degrees, with extension to zero degrees.  Left knee flexion was similarly to 135 degrees, with extension to zero degrees.  Muscle strength testing was within normal limits for right and left knee flexion, as well as for right and left knee extension.  At the time of examination, there was no evidence of any anterior or posterior instability, or medial/lateral instability of either the right or left knee.  Nor was there evidence of recurrent patellar subluxation/dislocation.  

In the opinion of the examiner, the Veteran failed to meet the criteria for unemployability due to his service-connected knee disabilities.  This was particulary the case given the fact that the Veteran was able to obtain and secure a sedentary-type of job with light duty precautions.  

As noted above, a total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total when it is found that a service-connected disability or disabilities, when taken in conjunction with the Veteran's education and occupational experience, are sufficient to produce unemployability.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  

In the case at hand, however, and notwithstanding the fact that the Veteran is currently in receipt of Social Security disability benefits, his service-connected disabilities are clearly insufficient to preclude his participation in all forms of substantially gainful employment.  In point of fact, and as noted above, the Veteran's service-connected disabilities do not, in fact, preclude his engaging in sedentary employment.  Under the circumstances, the Veteran's claim for a total disability rating based upon individual unemployability must be denied.  


ORDER

A total disability rating based upon individual unemployability due to service-connected disability is denied.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


